DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is in response to Applicant’s Arguments filed 24 November 2020. As directed by applicant, claims 1, 12-14, and 17 are amended, and claim 6 has been cancelled.  Thus claims 1-5 and 7-20 are pending in this application.  This Office action is Final.

Double Patenting
	The Terminal Disclaimer to the sister case filed on 24 November 2020 is acknowledged and the rejections/objections are withdrawn.

Claim Rejections - 35 USC § 112
The rejections under this section have been remedied and the rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Julikowski (European Patent Application Publication EP 0595337) in view of Bishel (U.S. Patent 3,778,588, “Bishel ‘588”), and Helton (U.S. Patent 3,800,120).
Regarding claim 14, Julikowski discloses a tubular welding wire for arc welding a coated steel workpiece, wherein the tubular welding wire comprises: a steel sheath  (claim 1, ferrous sheath) disposed around a core, wherein the core comprises (particulate fill material p. 2 line 49, p. 3 line 54), wherein the frit consists essentially of: sodium oxide or potassium oxide (p. 4 line 7); manganese oxide or manganese dioxide((Julikowski, p. 5 line 56; having the manganese in an oxide form). ; silicon dioxide (p. 4 line 6); and titanium dioxide (p. 4 line 9).  

Regarding the graphite, Bishel ‘588 teaches that this is within the regular composition of a welding core (Bishel, abstract), and Julikowski does teach carbon as an element (Julikowski, p. 4 line 23), the advantage of carbon here is that it smooths and stabilizes the welding arcs this being a conventional substitution as graphite is a crystalline form of carbon..  Thus it would have been obvious to one having ordinary skill in the art to modify Julikowski with Bishel, to add graphite to the flux in order to smooth and stabilize the welding arc as a substitution for carbon, graphite just being a crystalline carbon, to use conventional means in a conventional way to achieve not unexpected results (MPEP §2143; See, "graphite." Merriam-Webster.com. 2020. https://www.merriam-webster.com (16 July 2020).
Regarding the percentages, however, given that these elements are all found regularly either in the core or useful in the creation of a welding wire, it would be obvious at least, through routine experimentation to come to this percentage, especially because it is well known that the majority of such a core are made only of Iron, and that elements, quasi-trace elements to include in the core, create its valuable properties. As well, Helton has a flux wire core (for welding) comprising some elements in the proper amounts, or even just teaching that they can be modified, and they would  and an operator using conventional elements and components of a core of a wire, through routine experimentation might hit upon such useful percentages according to the type of weld desired to be performed.  
As well, producing a “soft arc” that provides suitable heat to vaporize a coating of the coated steel workpiece and to fuse portions of the coated steel workpiece without burn-through” is merely intended use, and object to be worked upon, see MPEP § 2115.  These do not add structure to the tubular welding wire but are parameters within which the wire is used, and thus it would have been obvious to one having ordinary skill in the art at the time of the invention to attempt to achieve, through routine experimentation, such desirable results as no burn through and to not have any coating interfere with any fusing portions.  
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use was an obvious extension of prior art teachings.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Julikowski (European Patent Application Publication EP 0595337), Bishel (U.S. Patent 3,778,588, “Bishel ‘588”), and Helton (U.S. Patent 3,800,120) and further in view of Kammer (U.S. Patent 3,787,658) and Rajan (U.S. Patent Application Publication 2006/ 0186103) and North (U.S. Patent Application Publication 2002/0153364).
Regarding claim 15, Julikowski in view of Bishel ‘588 and Helton teach all the limitations of claim 14, as above, but do not further teach a tubular welding wire wherein the core comprises a rare earth compound and iron sulfide.  
Regarding the rare-earth metal, Kammer teaches that that these rare earth metals are within the composition of the core and it would have been obvious to one having ordinary skill in the art to include this conventional element within a wire core as a fluxing agent (Kammer, column 3 lines 1 - 8).
Rajan, ¶0023). Iron sulfide, or pyrite, is a commonly found raw material of the sulfur root, it would have been obvious to one having ordinary skill in the art at the time of the invention to include this commonly found raw material and conventional element within a wire core, it being conventional because it is recognized that it affects weld puddle control, wetting action and general ease of use of a weld, thus using this conventional means in a conventional way to achieve not unexpected and even beneficial results (Rajan ¶0023; See North, , ¶[0003]).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Julikowski (European Patent Application Publication EP 0595337) in view of Rajan (U.S. Patent Application Publication 2006/ 0186103), Kammer (U.S. Patent 3,787,658) and Helton (U.S. Patent 3,800,120), and North (U.S. Patent 2002/0153364)
Regarding claim 17, Julikowski discloses a tubular welding wire for arc welding a coated steel workpiece, wherein the tubular welding wire comprises: a steel sheath (Julikowski, claim 1, ferrous sheath) disposed around a core, wherein the core consists of : alloying components (alloying agents , claim 1); a carbon source (p. 4 line 23, p. 5 line 45); p. 2 line 49, p.3 line 54, “particulate fill material”) comprising of: sodium oxide (p. 4 line 4) or potassium oxide (p. 4 line 8);  -4-
Response to Office Action dated October 9, 2019 manganese oxide (p. 5 line 57; put in manganese oxide to reduce to desired manganese) or manganese dioxide; silicon dioxide (p. 4 line 6); and titanium dioxide (column 4, line 9). 

Regarding the rare-earth metal/compound, Kammer teaches that that these rare earth metals are within the composition of the core and it would have been obvious to one having ordinary skill in the art to include this conventional element within a wire core as a fluxing agent (Kammer, column 3 line 5).
Regarding the sulfur source, Rajan teaches that this is within the regular composition of a welding core wire (Rajan, ¶0023). Iron sulfide, or pyrite, is a commonly found raw material of the sulfur root, it would have been obvious to one having ordinary skill in the art at the time of the invention to include this commonly found raw material and conventional element within a wire core, it being conventional because it is recognized that it affects weld puddle control, wetting action and general ease of use of a weld, thus using this conventional means in a conventional way to achieve not unexpected and even beneficial results (Rajan ¶0023; See North, ¶[0003]).
As well, producing a “soft arc that provides suitable heat to vaporize a coating of the coated steel workpiece and to fuse portions of the coated steel workpiece without burn-through” is merely intended use, and object to be worked upon, see MPEP § 2115.  These do not add structure to the tubular welding wire but are parameters within which the wire is used, and thus it would have been obvious to one having ordinary skill in the art at the time of the invention to attempt to achieve, through routine experimentation, 
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use was an obvious extension of prior art teachings.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Julikowski (European Patent Application Publication EP 0595337),  Rajan (U.S. Patent Application Publication 2006/ 0186103) , Kammer (U.S. Patent 3,787,658) and Helton and, Gasse (U.S. Patent 7,318,547),  Bishel (U.S. Patent 3,778,588, “Bishel ‘588”).

Regarding claim 18, Julikowski and all the secondary references  teach all the limitations of claim 17, as above, and further teach wherein the sulfur source is iron sulfide (Rajan, combined above), but do teach a welding wire wherein the carbon source is graphite, and the rare earth compound is rare earth silicide.  
Regarding the graphite, Bishel ‘588 teaches that graphite is within the regular composition of a welding core (Bishel, abstract), and Julikowski does teach carbon as an element (Julikowski, p. 4 line 23), the advantage of carbon here is that it smooths and stabilizes the welding arcs and this would be a common substitution for this element, graphite just being a crystalline form of carbon.  Thus it would have been obvious to one having ordinary skill in the art to modify Julikowski with Bishel, to add graphite to the flux in order to smooth and stabilize the welding arc as and using a conventional substitution, using conventional means in a conventional way to achieve not unexpected results (MPEP §2143 See, "graphite." Merriam-Webster.com. 2020. https://www.merriam-webster.com (16 July 2020).
Regarding the rare-earth silicide, however, cerium silicide is a well-known earthmetal compound for wires (see, Gasse, claim 3, abstract).  Thus, it would have been obvious to one having ordinary skill at the time of the invention to modify Julikowski with the teachings of Gasse, to make sure that the earth-metal silicide, is a well-known one, such as cerium silicide for heating at high temperatures.  Thus, it would .

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Julikowski (European Patent Application Publication EP 0595337),  Rajan (U.S. Patent Application Publication 2006/ 0186103) , Kammer (U.S. Patent 3,787,658) and Helton (U.S. Patent 3,800,120), Gasse (U.S. Patent 7,318,547),  and Bishel (U.S. Patent 3,778,588, “Bishel ‘588”) and further in view of  Bishel (U.S Patent 5,308,698; “Bishel ‘698’’) and Smith (U.S. Patent 5,740,872).
Regarding claim 19, Julikowski and all the secondary references  teach all the limitations of claim 18, as above, and further teach a welding wire wherein the alloying components comprise: iron silicon powder (column 2 line 51, silicon and iron, part of the alloying system), (Julikowski, p 4 line 45), and iron powder (Julikowski, p. 4, table), but do not teach iron titanium powder and silico-manganese powder.
Regarding the iron titanium powder, Bishel ‘698 teaches that such a composition may be part of flux (Bishel ‘698 column 6 line 44).  Bishel ‘698 teaches, in Col. 6, ll. 34 – 35, that metallic additions to the flux/core were used to match elements of the base metal being welded. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Julikowski, with Bishel’698, to add iron-titanium 
	Regarding the silico-manganese powder, Smith (column 4 line 64) teaches that such an element is conventional in welding and that it is an additional deoxidizer.  This is advantageous to help deoxidize the components to create a strong weld, such as the manganese oxide.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to add a conventional component of silico-manganese powder, a known deoxidizing agent and component in wire electrodes to help achieve a smoother arc and increase strength in the completed weld.  (See https://www.welding.com.au/news/view/understanding-deoxidizers-in-filler-metals).


Examiner's Note: The thrust of the rejection is that these elements are conventional components incorporated in a wire core and achieving not unexpected results. See MPEP § 2143(A), However, it is not merely that these elements are conventional, but rather that there is a recognized benefit in the art to their addition, for instance, the addition of sulfur and manganese to a core offer strength, affects weld puddle control, wetting action and general ease of use. See North, U.S. Patent Application Publication 2002/0153364, ¶[0003]. Further, percentages and ranges could be struck upon by ordinary routine experimentation with the aim of optimizing conditions. See MPEP § 2144.05(A). In response, applicant may want to amend/ argue the unobvious combination of the elements (with unexpected results?), and how the elements are configured for achieving a particular result. Secondly, all relied upon art has to do with the composition of such welding wire, and it would be obvious to combine these common teachings to create a desirable welding wire to match the material composition of the metal or metals intended to be welded.


Allowable Subject Matter
Claims 1-13 are allowed.
Claims 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Regarding claim 1, applicant makes several arguments regarding claim 1’s allowability.  In providing for the combination of missing elements and percentages, the weight of these arguments are persuasive and would the combination would only be hit upon by improper hindsight (Remarks, p. 10 2nd paragraph).  However, it is noted that the argument that Julikowski does not teach a “frit” (Remarks, p. 10 last paragraph) and that he does not teach “iron silicone powder” are not persuasive. Julikowski does teach “particulate filler material” made up of the different elements, which, without more of a description, is deemed equivalent to “frit”.  Applicant uses “agglomerate” as equivalent to “frit” in the specification (¶19).  Julikowski does teach iron and silicon (p. 2 line 51) as individually recognized as conventional in the art, as previously described, it is their present combination and relationship to each other that makes this combination novel and not obvious.

Regarding claims 16 and 20, the elemental compositions are unobvious over the prior art and the closest prior art.   The very specificity of the percentages and the composition is allowable over the prior art, which does not have these percentages.  While it may be obvious to combine known elements in a known manner to achieve non-unexpected results, the specific amounts of the claimed elements, in their percentages, are beyond that of optimization and routine experimentation.  Thus, these elements, in their unobvious percentages create inventions that are novel and not obvious.

Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered and are partially persuasive.  
The allowable subject matter has been indicated and explained above. 
Regarding the still-rejected claims, while no specific arguments were made to overcome these rejections specifically, it is noted, as a general matter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While it is 
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use was an obvious extension of prior art teachings.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.


Please contact examiner regarding any questions or concerns.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        


/ROBERT J UTAMA/Primary Examiner, Art Unit 3715